The evidence showed, that defendant went to Mrs. Garner’s house with a cow and calf, and offered to sell her the cow for $30. She declined to buy, but offered to swap her cow for his. Her cow gave one and a half gallons of milk a day, and was worth $25. He said his was a three-gallon cow, that she gave three gallons of milk a day; and asked $7 boot. He further said his cow was gentle and only six years old, that he had owned her a year, that the calf was eight weeks old, and that he lived in Payette county. He thereupon drew a small quantity of milk from his cow, stating that the reason she did not give more was that he had milked her that morning and the calf had sucked her. He and Mrs. Garner swapped cows, he carrying the calf away. The cow he swapped would not let Mrs. Garner milk her, and though treated kindly and well fed, would not give as much as a quart at a milking, and could not be made gentle. She proved to he dry. She was kept for nine days, and then sold for $12. In trading for her, Mrs. Garner relied solely on defendant’s statements. Upon inquiry it was found that he did not live in Payette county but in Atlanta; and that his other statements about the matter were untrue. He refused, on request, to come and get the cow he swapped.
F. L. Haralson and Clinton Gowdt, for plaintiff in error. Lewis W. Thomas, solicitor, contra.